724 N.W.2d 467 (2006)
Dare REDMOND, Personal Representative of the Estate of Derrick Kelly, Deceased, Plaintiff-Appellant,
v.
CITY OF DETROIT, Defendant, and
Lou Gianino, Jayme Travis, Jennifer G. Navalta, and Scott Stanisky, Defendants-Appellees.
Docket No. 131732, COA No. 265760.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the June 15, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.